07/09/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: PR 20-0004

                                       PR 20-0004




IN RE THE PETITION OF
                                                                   ORDER
MOLENDA L. McCARTY




       Molenda L. McCarty has petitioned this Court for admission to active status in the
State Bar of Montana after having been on inactive status since October 2018.
       IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice oflaw in the state of Montana.
       IT IS FURTHER ORDERED that Petitioner has shown that Petitioner's occupation
during inactive status is sufficient to warrant admission to active status without being
required to make up continuing legal education requirements for the time Petitioner was
on inactive status.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
       DATED this /e)' day of July, 2020.

                                                For the Court,




     FILED
     JUL 0 9 2020
            Greenvv000
   f3owen
          Supreme Court
 Clerk of      Montane
    Stsate c,f